I114th CONGRESS2d SessionH. R. 6146IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to improve the dependent care credit by repealing the phasedown of the credit percentage. 
1.Short title This Act may be cited as the Middle Class Dependent Care Fairness Act of 2016. 2.Dependent care credit improvements (a)Repeal of phasedown of credit percentageSubsection (a) of section 21 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(a)Allowance of creditIn the case of an individual for which there are 1 or more qualifying individuals (as defined in subsection (b)(1)) with respect to such individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 35 percent of the employment-related expenses (as defined in subsection (b)(2)) paid by such individual during the taxable year.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
